                                                                 JS-6
                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                           EASTERN DIVISION



ROBERT DOUGLAS CLARK, III,              No. ED CV 20-01529-MWF (DFM)

         Petitioner,                    JUDGMENT

             v.

W.L. MONTGOMERY,

         Respondent.



      Pursuant to the Court’s Order Accepting Report and Recommendation
of United States Magistrate Judge,
      IT IS ADJUDGED that the Petition is denied, and this action dismissed
with prejudice.


Date: June 29, 2021                     ___________________________
                                        MICHAEL W. FITZGERALD
                                        United States District Judge
